 

Case 3:17-cv-00101-RDM Document 358 Filed 09/18/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff :
: 3:17-CV-101
V. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
SPECIAL MASTER ORDER #48

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

By letter dated March 22, 2019 (Doc. 274), Plaintiff Consumer Financial Protection
Bureau sought to have the Court unseal ten exhibits that accompanied its Brief in Support of
its motion to defer the deadline for its response to Defendants’ motion for partial summary
judgment and to prohibit Defendants from filing any additional summary judgment motion

prior to the close of discovery.! The sealed brief and accompanying exhibits appear on the

 

' There are more than ten exhibits that accompanied the Brief in Support of the
Motion to Defer. The ten exhibits at issue on the Bureau’s request to unseal, attached
collectively as Exhibit C to the Bureau's March 22, 2019 letter to the Special Master (Doc.
274-3), are: (1) a 2010 memorandum that describes some of Navient's student loan
servicing practices; (2) an excerpt from Navient's training materials intended to give
guidance to Navient representatives dealing with delinquent borrowers; (3) excerpts from
the deposition of Matthew Bailer, the former head of Navient's call centers; ( 4) excerpts
from the deposition of Suzanne Croft, a Navient call center supervisor; (5-9) summaries of
telephone communications with student borrowers and related "coaching" advice; and ( 10)

 
Case 3:17-cv-00101-RDM Document 358 Filed 09/18/19 Page 2 of 4

electronic docket in this matter as Doc. 213. Ina letter dated July 3, 2019 (filed under seal
as Doc. 332), the Bureau made clear that its primary objective was to have the Brief in
Support of the Motion to Defer unsealed, asserting that the ten exhibits could remain sealed
if the seal on the Brief was lifted.
Special Master Report #14, filed on August 27, 2019 (Doc. 345), concluded that the

Brief in Support of the Motion to Defer should be unsealed, but denied without prejudice the
Bureau’s request to unseal the ten exhibits. In denying, without prejudice, the request to
unseal the ten exhibits, the Report observed:

It may be that parts of the sealed exhibits may be made public. Indeed,

Navient has suggested unsealing parts of the deposition transcripts

attached as exhibits to the Bureau's Brief in support of the Motion to Defer.

But the more nuanced consideration of each of the discovery documents

has been rendered moot by the Bureau's alternative request that the Brief

be unseated and ‘the ten exhibits ... remain sealed, comparable to

Navient's public filing of its summary judgment brief and statement of

facts.’
(id. at 20.) The Order accompanying Special Master Report #14 directed the Clerk of Court
to unseal the Brief in Support of the Motion to Defer if “no party objects ... within twenty-
one days of the date of [the] Order.” (/d. at 21.)

By letter dated September 13, 2019 (Doc. 355), Defendants asserted that they would

be unduly prejudiced if the ten exhibits remained sealed but the Brief in Support of the

Motion to Defer was made publicly available. Accordingly, Defendants, while maintaining

 

excerpts from the deposition of Johnathan Powell concerning how Navient monitored and
coached its representative in their dealings with student borrowers.

2

 

 
Case 3:17-cv-00101-RDM Document 358 Filed 09/18/19 Page 3 of 4

that the exhibits were properly designated as confidential, asked that the ten “exhibits be
contemporaneously unsealed to provide the public with a more complete and fair
understanding of the facts.” (/d. at 3.) During a telephone conference conducted in this
matter on September 16, 2019, Defendants confirmed that “both the brief in support of the
motion to defer decision or to defer action on the partial Summary Judgment Motion, as well
as the 10 exhibits referenced in that brief that were the subject of the Bureau's request to
unseal .. . all be unsealed.” (Tr. of September 16, 2019 Conference Call at 2.) The

Bureau, for its part, stated that it had no objection to unsealing the exhibits along with the
Brief in Support of the Motion to Defer.

Accordingly, both the Brief in Support of the Motion to Defer (Doc. 213) and the ten
exhibits in question will be unsealed. To avoid having the seal lifted on other exhibits that
accompanied the Brief in Support of the Motion to Defer, the Clerk of Court will be directed
to unseal Exhibit “C” to the Bureau’s March 22, 2019 letter to the Specia! Master (Doc. 274-
3), which consists of the ten exhibits.?

NOW, THEREFORE, THIS 18 DAY OF SEPTEMBER, 2019, IT IS HEREBY
ORDERED THAT:

1. The Clerk of Court shall unseal the Brief in Support of the Motion to Defer

Deadlines (Doc. 213).

 

2 Defendants retain the prerogative to make available any of the other sealed
exhibits that accompanied the Bureau’s Brief in Support of the Motion to Defer.

3

 

 
 

 

Case 3:17-cv-00101-RDM Document 358 Filed 09/18/19 Page 4 of 4

2. The Clerk of Court is further directed to unseal Exhibit “C” to the Bureau's
March 22, 2019 letter to the Special Master (Doc. 274-3).
s/ Thomas |. Vanaskie

THOMAS I. VANASKIE
SPECIAL MASTER

 
